EXHIBIT 99.3 (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) May 31, 2013 and 2012 Corporate Head Office Suite 2300 – 1177 West Hastings Street Vancouver, British Columbia V6E 2K3 Tel:604-638-3246 CORVUS GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) May 31, 2013 Page Audited Consolidated Financial Statements Management’s Responsibility for Financial Reporting Independent Auditor’s Report Consolidated Statements of Financial Position 1 Consolidated Statements of Comprehensive Loss 2 Consolidated Statements of Cash Flows 3 Consolidated Statement of Changes in Equity 4 Notes to the Consolidated Financial Statements 5-38 CORVUS GOLD INC. (An Exploration Stage Company) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The consolidated financial statements and all information in the annual report are the responsibility of the Board of Directors and management.The consolidated financial statements have been prepared by management in accordance with International Financial Reporting Standards.Management maintains the necessary systems of internal controls, policies and procedures to provide assurance that assets are safeguarded and that the financial records are reliable and form a proper basis for the preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee.This committee, which reports to the Board of Directors, meets with the independent auditors and reviews the consolidated financial statements. The consolidated financial statements have been audited by MacKay LLP, Chartered Accountants, who were appointed by the shareholders.The independent auditor’s report outlines the scope of their examination and their opinion on the consolidated financial statements. “Jeffrey Pontius”“Peggy Wu” Jeffrey Pontius,Peggy Wu, Chief Executive OfficerChief Financial Officer August 27, 2013 Vancouver, Canada Independent Auditor's Report To the Shareholders of Corvus Gold Inc. We have audited the accompanying consolidated financial statements of Corvus Gold Inc. and its subsidiaries, which comprise the consolidated statements of financial position as at May 31, 2013 and May 31, 2012, and the consolidated statements of comprehensive loss, changes in equity and cash flows for the yearsthen ended, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Corvus Gold Inc. and its subsidiaries as at May 31, 2013 and May 31, 2012 and its financial performance and its cash flows for the years then ended in accordance with International Financial Reporting Standards. Emphasis of matter Without modifying our opinion, we draw attention to Note 1 to the consolidated financial statements which describes the material uncertainty that may cast significant doubt about the ability of Corvus Gold Inc. to continue as a going concern. “MacKay LLP” Chartered Accountants Vancouver, British Columbia August 27, 2013 CORVUS GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian dollars) May 31, May 31, ASSETS Current assets Cash and cash equivalents (note 3) $ $ Accounts receivable Prepaid expenses Property and equipment (note 4) Reclamation bond (note 5) - Exploration and evaluation assets (note 6) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Promissory note payable (note 7) - Shareholders’ equity Share capital (note 8) Contributed surplus Accumulated other comprehensive income – cumulative translation differences Deficit ) ) $ $ Nature and continuance of operations (note 1) Subsequent events (note 15) Approved on behalf of the Directors: “Jeffrey Pontius”Director “Anton Drescher”Director These accompanying nots form an integral part of these consolidated financial statements 1 CORVUS GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Expressed in Canadian dollars) YEARS ENDED MAY 31, Expenses Administration (note 9) $ $ Charitable donations Consulting fees (notes 8 and 9) Depreciation Insurance Investor relations (note 8) Office and miscellaneous (note 9) Professional fees (notes 8 and 9) Property investigation expenditures ) Regulatory Rent (note 9) Travel Wages and benefits (notes 8 and9) Loss before other items ) ) Other items Interest income Write-off of exploration and evaluation assets (note 6(f)) ) - Foreign exchange gain (loss) ) ) Net loss for the year ) ) Other comprehensive income Exchange difference on translating foreign operations Comprehensive loss for the year $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding These accompanying notes form an integral part of these consolidated financial statements 2 CORVUS GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) YEARS ENDED MAY 31, Operating activities Net loss for the year $ ) $ ) Add items not affecting cash: Depreciation Share-based payment charges (note 8) Loss (gain) on foreign exchange ) Write-off of exploration and evaluation assets (note 6(f)) - Accrued interest ) ) Changes in non-cash items: Accounts receivable ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities Cash used in operating activities ) ) Financing activities Cash received from issuance of shares Share issuance costs ) - Cash provided by financing activities Investing activities Expenditures on property and equipment ) ) Purchase of reclamation bond ) - Expenditures on exploration and evaluation assets ) ) Recovery on exploration and evaluation assets Cash used in investing activities ) ) Effect of foreign exchange on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ Supplemental cash flow information (note 12) These accompanying notes form an integral part of these consolidated financial statements 3 CORVUS GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Expressed in Canadian dollars) Number of shares Share Capital Contributed Surplus Accumulated Other Comprehensive Income – Cumulative Translation Differences Deficit Total Balance, May 31, 2011 $ $ $ ) $ ) $ Net loss - ) ) Other comprehensive income Exchange difference on translating foreign operations - Shares issued for cash Private placement - - - Share-based payment charges - Balance,May 31, 2012 ) Net loss - ) ) Other comprehensive income Exchange difference on translating foreign operations - Shares issued for cash Private placement - - - Exercise of stock options - - - Exercise of warrants - - - Reclassification of contributed surplus on exercise of stock options and warrants - ) - - - Shares issuance costs - ) - - - ) Share-based payment charges - Balance, May 31, 2013 $ ) $ These accompanying notes form an integral part of these consolidated financial statements 4 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 1. NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated on April 13, 2010 under the BCBCA. The Company is an exploration stage entity engaged in the business of acquiring, exploring and evaluating mineral properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed.At May 31, 2013, the Company was in the exploration stage and had interests in properties in Alaska and Nevada, U.S.A and Quebec, Canada. The business of mining and exploration involves a high degree of risk and there can be no assurance that current exploration programs will result in profitable mining operations.The Company has no source of revenue, and has significant cash requirements to meet its administrative overhead and maintain its mineral property interests.The recoverability of amounts shown for exploration and evaluation assets is dependent on several factors.These include the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of these properties, and future profitable production or proceeds from disposition of exploration and evaluation assets.The carrying value of the Company’s exploration and evaluation assets does not reflect current or future values. These consolidated financial statements have been prepared on a going concern basis, which presume the realization of assets and discharge of liabilities in the normal course of business for the foreseeable future.The Company’s ability to continue as a going concern is dependent upon achieving profitable operations and/or obtaining additional financing. In assessing whether the going concern assumption is appropriate, management takes into account all available information about the future which is at least, but not limited to, 12 months from May 31, 2013.Management is aware, in making its assessment, of material uncertainties relating to events or conditions that may cast significant doubt upon the Company’s ability to continue as a going concern, as explained in the following paragraph. The Company has sustained losses from operations, and has an ongoing requirement for capital investment to explore its exploration and evaluation assets.Based on its current plans, budgeted expenditures, and cash requirements, the Company does not have sufficient cash to finance its current plans for at least 12 months from May 31, 2013.The Company expects that it will need to raise substantial additional capital to accomplish its business plan over the next several years.The Company expects to seek additional financing through equity financing.There can be no assurance as to the availability or terms upon which such financing might be available. These consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business. 2. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The consolidated financial statements have been prepared on a historical cost basis except for financial instruments classified as available-for-sale or fair value through profit and loss, which are stated at their fair value.In addition, these consolidated financial statements have been prepared using the accrual basis of accounting. 5 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Approval of consolidated financial statements The consolidated financial statement of the Company for the year ended May 31, 2013 were reviewed by the Audit Committee and approved and authorized for issue by the Board of Directors on August 27, 2013. Basis of Consolidation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries (collectively, the “Group”), Corvus Gold (USA) Inc. (“Corvus USA”) (a Nevada corporation), Corvus Gold Nevada Inc. (“Corvus Nevada”) (a Nevada corporation) and Raven Gold Alaska Inc. (“Raven Gold”) (an Alaska corporation).All intercompany transactions and balances were eliminated upon consolidation. Significant Accounting Estimates and Judgments The preparation of these consolidated financial statements requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting year.Actual outcomes could differ from these estimates.These consolidated financial statements include estimates which, by their nature, are uncertain.The impacts of such estimates are pervasive throughout the financial statements, and may require accounting adjustments based on future occurrences.Revisions to accounting estimates are recognized in the year in which the estimate is revised and future periods if the revision affects both current and future years.These estimates are based on historical experience, current and future economic conditions and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Critical accounting estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting year, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made, relate to, but are not limited to, the carrying value and the recoverability of the exploration and evaluation assets included in the Statements of Financial Position, the assumptions used to determine the fair value of share-based payments in the Statement of Comprehensive Loss, and the estimated amounts of reclamation and environmental obligations. Critical accounting judgments Critical accounting judgments are accounting policies that have been identified as being complex or involving subjective judgments or assessments.The Company made the following critical accounting judgments: · The determination of deferred tax assets and liabilities recorded in the financial statements. · The determination of whether technical feasibility and commercial viability can be demonstrated for its exploration and evaluation assets.Once technical feasibility and commercial viability of a property can be demonstrated, it is reclassified from exploration and evaluation assets and subject to different accounting treatment.As at May 31, 2013 management determined that no reclassification of exploration and evaluation assets was required. · The determination of functional currency.In accordance with IAS 21 “The Effects of Changes in Foreign Exchange Rates”, management determined that the functional currency of Corvus USA, Corvus Nevada and Raven Gold is US dollars and for all other entities within the Group, the functional currency is Canadian dollars, as these are the currencies of the primary economic environment in which the companies operate. 6 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Cash and cash equivalents Cash equivalents include highly liquid investments that are readily convertible to cash which are subject to an insignificant risk of change in value.Cash equivalents are held for the purpose of meeting short-term cash commitments rather than for investment or other purposes. Foreign currency translation The presentation currency of the Company is the Canadian dollar. The functional currency of each of the parent company and its subsidiaries is measured using the currency of the primary economic environment in which that entity operates.The functional currency of Corvus USA, Corvus Nevada and Raven Gold is US dollars, and for the Company the functional currency is Canadian dollars. Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the date of the transaction.Foreign currency monetary items are translated at the year-end exchange rate.Non-monetary items measured at historical cost continue to be carried at the exchange rate at the date of the transaction.Non-monetary items measured at fair value are reported at the exchange rate at the date when fair values were determined. Exchange differences arising on the translation of monetary items or on settlement of monetary items are recognized in profit or loss in the Statement of Comprehensive Income (Loss) in the year in which they arise. Exchange differences arising on the translation of non-monetary items are recognized in other comprehensive income (loss) in the Statement of Comprehensive Income (Loss) to the extent that gains and losses arising on those non-monetary items are also recognized in other comprehensive income (loss).Where the nonmonetary gain or loss is recognized in profit or loss, the exchange component is also recognized in profit or loss. Parent and Subsidiary Companies The financial results and position of foreign operations whose functional currency is different from the presentation currency are translated as follows: · Assets and liabilities are translated at year-end exchange rates prevailing at that reporting date; and · Income and expenses are translated at monthly average exchange rates during the year. Exchange differences arising on translation of foreign operations are transferred directly to the Group’s exchange difference on translating foreign operations on the Statement of Comprehensive Income (Loss) and are reported as a separate component of shareholders’ equity titled “Cumulative Translation Differences”.These differences are recognized in the profit or loss in the year in which the operation is disposed of. 7 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Financial instruments a) Financial assets Financial assets are classified into one of the following categories based on the purpose for which the asset was acquired.All transactions related to financial instruments are recorded on a trade date basis.The Company’s accounting policy for each category is as follows: Fair value through profit or loss (“FVTPL”) A financial asset is classified as FVTPL if it is classified as held-for-trading or is designated as such upon initial recognition.Financial assets are designated as FVTPL if the Company manages such investments and makes purchase and sale decisions based on their fair value in accordance with the Company’s documented risk management or investment strategy.Financial assets designated as FVTPL are measured at fair value, and changes therein are recognized in profit or loss.Cash and cash equivalents are classified as FVTPL and are accounted for at fair value. Transaction costs associated with FVTPL financial assets are expensed as incurred, while transaction costs associated with all other financial assets are included in the initial carrying amount of the asset. Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.They are classified as current assets or non-current assets based on their maturity date.Loans and receivables are initially recognized at fair value and subsequently carried at amortized cost less any impairment.Loans and receivables are comprised of accounts receivables and reclamation bond. Held-to-maturity Held-to-maturity financial assets are measured at amortized cost.The Company does not have any financial assets classified as held-to-maturity. Available-for-sale financial assets Available-for-sale (“AFS”) financial assets are non-derivatives that are either designated as available-for-sale or not classified in any other financial asset category.Changes in the fair value of AFS financial assets other than impairment losses are recognized as other comprehensive income (loss) and classified as a component of equity.The Company does not have any AFS financial assets. Impairment of financial assets The Company assesses at each reporting date whether a financial asset is impaired. If there is objective evidence that an impairment loss on assets carried at amortized cost has been incurred, the amount of the loss is measured as the difference between the financial asset’s carrying amount and the present value of estimated future cash flows discounted at the financial asset’s original effective interest rate.The carrying amount of the financial asset is then reduced by the amount of the impairment.The amount of the loss is recognized in profit or loss. 8 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Financial instruments (cont’d) a) Financial assets (cont’d) Impairment of financial assets (cont’d) If, in a subsequent year, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed to the extent that the carrying value of the financial asset does not exceed what the amortized cost would have been had the impairment not been recognized.Any subsequent reversal of an impairment loss is recognized in profit or loss. In relation to trade receivables, a provision for impairment is made and an impairment loss is recognized in profit and loss when there is objective evidence (such as the probability of insolvency or significant financial difficulties of the debtor) that the Company will not be able to collect all of the amounts due under the original terms of the invoice.The carrying amount of the receivable is reduced through use of an allowance account.Impaired debts are written off against the allowance account when they are assessed as uncollectible. If an available-for-sale financial asset is impaired, an amount comprising the difference between its cost and its current fair value, less any impairment loss previously recognized in profit or loss, is transferred from accumulated other comprehensive income (loss) to profit or loss.Reversals in respect of equity instruments classified as available-for-sale are not recognized in profit or loss. b) Financial liabilities The Company classifies its financial liabilities in the following categories: other financial liabilities and FVTPL. Other financial liabilities Financial liabilities classified as other financial liabilities are initially recognized at fair value less directly attributable transaction costs.After initial recognition, other financial liabilities are subsequently measured at amortized cost using the effective interest method.The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period.The effective interest rate is the rate that exactly discounts estimated future cash payments through the expected life of the financial liability, or, where appropriate, a shorter period.The Company’s accounts payable and accrued liabilities and promissory note payable are classified as other financial liabilities. FVTPL Financial liabilities classified as FVTPL include financial liabilities held-for-trading and financial liabilities designated upon initial recognition as FVTPL.Derivatives, including separated embedded derivatives are also classified as held for trading unless they are designated as effective hedging instruments.Fair value changes on financial liabilities classified as FVTPL are recognized through the consolidated Statement of Comprehensive Income (Loss).The Company has not classified any financial liabilities as FVTPL. 9 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Property and equipment a) Recognition and measurement On initial recognition, property and equipment are valued at cost, being the purchase price and directly attributable costs of acquisition or construction required to bring the asset to the location and condition necessary to be capable of operating in the manner intended by the Company, including appropriate borrowing costs and the estimated present value of any future unavoidable costs of dismantling and removing items. Property and equipment is subsequently measured at cost less accumulated depreciation, less any accumulated impairment losses, with the exception of land which is not depreciated. When parts of an item of property and equipment have different useful lives, they are accounted for as separate items (major components) of property and equipment. b) Subsequent costs The cost of replacing part of an item of property and equipment is recognized in the carrying amount of the item if it is probable that the future economic benefit embodied within the part will flow to the Company and its cost can be measured reliably.The carrying amount of the replaced part is derecognized.The costs of the day-to-day servicing of property and equipment are recognized in profit or loss as incurred. c) Major maintenance and repairs Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost of the item can be measured reliably.All other repairs and maintenance are charged to the profit or loss during the financial year in which they are incurred. d) Gains and losses Gains and losses on disposal of an item of property and equipment are determined by comparing the proceeds from disposal with the carrying amount, and are recognized net within other items in profit or loss. e) Depreciation Depreciation is recognized in profit or loss on a declining-balance basis at the following annual rates: Computer equipment-30% declining balance Vehicles-30% declining balance Additions during the year are depreciated at one-half the annual rates. Depreciation methods, useful lives and residual values are reviewed at each financial year-end and adjusted if appropriate. Depreciation on assets used in exploration activities are capitalized to exploration and evaluation assets. 10 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Mineral exploration and evaluation expenditures All of the Company’s projects are currently in the exploration and evaluation phase. a) Pre-exploration costs Pre-exploration costs are expensed in the year in which they are incurred. b) Exploration and evaluation expenditures Once the legal right to explore a property has been acquired, costs directly related to exploration and evaluation expenditures are recognized and capitalized, in addition to the acquisition costs.These direct expenditures include such costs as materials used, geological and geophysical evaluation, surveying costs, drilling costs, payments made to contractors and depreciation on property and equipment during the exploration phase.Costs not directly attributable to exploration and evaluation activities, including general administrative overhead costs, are expensed in the year in which they occur. When a project is deemed to no longer have commercially viable prospects to the Company, exploration and evaluation expenditures in respect of that project are deemed to be impaired.As a result, those exploration and evaluation expenditure costs, in excess of estimated recoveries, are written-off to the Statement of Comprehensive Income (Loss). The Company assesses exploration and evaluation assets for impairment at each reporting date. Once the technical feasibility and commercial viability of extracting the mineral resource has been determined, the property is considered to be a mine under development and is classified as “mine development cost”.Exploration and evaluation assets are tested for impairment before the assets are transferred to development properties. Any incidental revenue earned in connection with exploration activities are applied as a reduction to capitalized exploration costs.Any operational income earned in connection with exploration activities are recognized in the Statement of Comprehensive Loss. Mineral exploration and evaluation expenditures are classified as intangible assets. Provisions for environmental rehabilitation The Company records a liability based on the best estimate of costs for site closure and reclamation activities that the Company is legally or constructively required to remediate.The liability is recognized at the time environmental disturbance occurs and the resulting costs are capitalized to the corresponding asset.The provision for closure and reclamation liabilities is estimated using expected cash flows based on engineering and environmental reports prepared by third-party industry specialists and/or internal expertise, and discounted at a pre-tax rate specific to the liability.The capitalized amount is depreciated on the same basis as the related asset.The liability is adjusted for the accretion of the discounted obligation and any changes in the amount or timing of the underlying future cash flows.Significant judgments and estimates are involved in forming expectations of the amounts and timing of future closure and reclamation cash flows. Additional disturbances and changes in closure and reclamation estimates are accounted for as incurred with a change in the corresponding capitalized cost.Costs of rehabilitation projects for which a provision has been recorded are recorded directly against the provision as incurred, most of which are incurred at the end of the life of mine. 11 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Impairment of non-current assets Non-current assets are evaluated at each reporting date by management for indicators that carrying value is impaired and may not be recoverable.When indicators of impairment are present the recoverable amount of an asset is evaluated at the level of a cash generating unit (“CGU”), the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets, where the recoverable amount of a CGU is the greater of the CGU’s fair value less costs to sell and its value in use.An impairment loss is recognized in profit or loss to the extent the carrying amount exceeds the recoverable amount. In calculating recoverable amount, if applicable, the Company uses discounted cash flow techniques to determine fair value when it is not possible to determine fair value either by quotes from an active market or a binding sales agreement.The determination of discounted cash flows is dependent on a number of factors, including future metal prices, the amount of reserves, the cost of bringing the project into production, production schedules, production costs, sustaining capital expenditures, and site closure, restoration and environmental rehabilitation costs.Additionally, the reviews take into account factors such as political, social, legal, and environmental regulations.These factors may change due to changing economic conditions or the accuracy of certain assumptions and, hence, affect the recoverable amount. The Company uses its best efforts to fully understand all of the aforementioned to make an informed decision based upon historical and current facts surrounding the projects.Discounted cash flow techniques often require management to make estimates and assumptions concerning reserves and expected future production revenues and expenses. Reversal of impairment An impairment loss is reversed if there is an indication that there has been a change in the estimates used to determine the recoverable amount.An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized.An impairment loss with respect to goodwill is never reversed. Share capital The proceeds from the exercise of stock options, warrants and escrow shares are recorded as share capital in the amount for which the option, warrant or escrow share enabled the holder to purchase a share in the Company.The Company’s common shares are classified as equity instruments. Commissions paid to agents, and other related share issuance costs, such as legal, auditing, and printing, on the issue of the Company’s shares are charged directly to share capital. Valuation of equity units issued in private placements The Company has adopted a residual value method with respect to the measurement of shares and warrants issued as private placement units.The residual value method first allocates value to the more easily measurable component based on fair value and then the residual value, if any, to the less easily measurable component. The fair value of the common shares issued in the private placements was determined to be the more easily measurable component and were valued at their fair value, as determined by the closing quoted bid price on the announcement date.The balance, if any, is allocated to the attached warrants.Any fair value attributed to the warrants is recorded as warrants. 12 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Earnings (loss) per share Basic loss per share is calculated using the weighted average number of common shares outstanding during the year.The Company uses the treasury stock method to compute the dilutive effect of options, warrants and similar instruments.Under this method, the dilutive effect on earnings (loss) per share is calculated presuming the exercise of outstanding options, warrants and similar instruments.It assumes that the proceeds of such exercise would be used to repurchase common shares at the average market price during the year.However, the calculation of diluted loss per share excludes the effects of various conversions and exercise of options and warrants that would be anti-dilutive. Share-based payments Where equity-settled share options are awarded to employees, the fair value of the options at the date of grant is charged to the Statement of Comprehensive Income (Loss) over the vesting period.Performance vesting conditions are taken into account by adjusting the number of equity instruments expected to vest at each reporting date so that, ultimately, the cumulative amount recognized over the vesting period is based on the number of options that eventually vest.Non-vesting conditions and market vesting conditions are factored into the fair value of the options granted.As long as all other vesting conditions are satisfied, a charge is made irrespective of whether these vesting conditions are satisfied.The cumulative expense is not adjusted for failure to achieve a market vesting condition or where a non-vesting condition is not satisfied. Where the terms and conditions of options are modified before they vest, the increase in the fair value of the options, measured immediately before and after the modification, is also charged to the Statement of Comprehensive Income (Loss) over the remaining vesting period. Where equity instruments are granted to non-employees, they are recorded at the fair value of the goods or services received in the Statement of Comprehensive Income (Loss), unless they are related to the issuance of shares.Amounts related to the issuance of shares are recorded as a reduction of share capital. When the value of goods or services received in exchange for the share-based payment cannot be reliably estimated, the fair value is measured by use of a valuation model.The expected life used in the model is adjusted, based on management’s best estimate, for the effects of non-transferability, exercise restrictions, and behavioural considerations. All equity-settled share-based payments are reflected in contributed surplus, until exercised.Upon exercise, shares are issued from treasury and the amount reflected in contributed surplus is credited to share capital, adjusted for any consideration paid. Where a grant of options is cancelled or settled during the vesting period, excluding forfeitures when vesting conditions are not satisfied, the Company immediately accounts for the cancellation as an acceleration of vesting and recognizes the amount that otherwise would have been recognized for services received over the remainder of the vesting period.Any payment made to the employee on the cancellation is accounted for as the repurchase of an equity interest except to the extent the payment exceeds the fair value of the equity instrument granted, measured at the repurchase date.Any such excess is recognized as an expense. 13 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Income taxes Income tax expense comprises current and deferred tax.Current tax and deferred tax are recognized in net loss except to the extent that it relates to a business combination or items recognized directly in equity or in other comprehensive income (loss). Current income taxes are recognized for the estimated income taxes payable or receivable on taxable income or loss for the current year and any adjustment to income taxes payable in respect of previous years.Current income taxes are determined using tax rates and tax laws that have been enacted or substantively enacted by the year-end date. Deferred tax assets and liabilities are recognized where the carrying amount of an asset or liability differs from its tax base, except for taxable temporary differences arising on the initial recognition of goodwill and temporary differences arising on the initial recognition of an asset or liability in a transaction which is not a business combination and at the time of the transaction affects neither accounting nor taxable profit or loss. Recognition of deferred tax assets for unused tax losses, tax credits and deductible temporary differences is restricted to those instances where it is probable that future taxable profit will be available against which the deferred tax asset can be utilized.At the end of each reporting year the Company reassesses unrecognized deferred tax assets.The Company recognizes a previously unrecognized deferred tax asset to the extent that it has become probable that future taxable profit will allow the deferred tax asset to be recovered. Non-monetary transactions All non-monetary transactions are measured at the fair value of the asset surrendered or the asset received, whichever is more reliable, unless the transaction lacks commercial substance or the fair value cannot be reliably established.The commercial substance requirement is met when the future cash flows are expected to change significantly as a result of the transaction.When the fair value of a non-monetary transaction cannot be reliably measured, it is recorded at the carrying amount (after reduction, when appropriate, for impairment) of the asset given up adjusted by the fair value of any monetary consideration received or given.When the asset received or the consideration given up is shares in an actively traded market, the value of those shares will be considered fair value. Joint venture accounting Where the Company’s exploration and development activities are conducted with others, the accounts reflect only the Company’s proportionate interest in such activities. Adoption of accounting policy effective June 1, 2012 IFRS 7 – Financial Instruments Disclosures IFRS 7 add and amend disclosure requirements about transfers of financial assets, including the nature of the financial assets involved and the risks associated with them.The adoption of IFRS 7 increases the disclosure requirements when an asset is transferred but is not utilized and new disclosure required when assets are utilized but there is a continuing exposure to the asset after the sale. 14 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Adoption of accounting policy effective June 1, 2012 (cont’d) IAS 12 – Income Taxes IAS 12 provides a practical approach for the measurement of deferred tax relating to investment properties measured at fair value, property, plant and equipment and intangible assets measured using the revaluation model.The measurement of deferred tax for these specified assets is based on the presumption that the carrying amount of the underlying asset will be recovered entirely through sale, unless the entity has clear evidence that economic benefits of the underlying asset will be consumed during its economic life. The adoption of the above policies had no impact on the consolidated financial statements for the year ended May 31, 2013. New accounting policies not yet adopted The following standards and interpretations have been issued but are not yet effective and have not been early adopted by the Company and the Company has yet to assess the full impact: IFRS 9 Financial Instruments IFRS 9 Financial Instruments is part of the IASB's wider project to replace IAS 39 Financial Instruments: Recognition and Measurement.IFRS 9 retains but simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value.The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial asset.The standard will be effective for the Company for the year ended May 31, 2016. IFRS 10 Consolidated Financial Statements IFRS 10 builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included within the consolidated financial statements of the parent company.The standard provides additional guidance to assist in the determination of control where this is difficult to assess.The standard will be effective for the Company for the year ended May 31, 2014. IFRS 11 Joint Arrangements IFRS 11 describes the accounting for arrangements in which there is joint control; proportionate consolidation is not permitted for joint ventures (as newly defined).IFRS 11 replaces IAS 31 Interests in Joint Ventures and SIC 13 Jointly Controlled Entities — Non-Monetary Contributions by Venturers.The standard will be effective for the Company for the year ended May 31, 2014. IFRS 12 Disclosures of Interests in Other Entities IFRS 12 includes the disclosure requirements for all forms of interests in other entities, including joint arrangements, associates, special purpose vehicles and other off balance sheet vehicles.The standard will be effective for the Company for the year ended May 31, 2014. IFRS 13 Fair Value Measurement IFRS 13 aims to improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRSs.The requirements do not extend the use of fair value accounting but provide guidance on how it should be applied where its use is already required or permitted by other standards within IFRS.The standard will be effective for the Company for the year ended May 31, 2014. 15 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 2.SIGNIFICANT ACCOUNTING POLICIES (cont’d) New accounting policies not yet adopted (cont’d) IAS 27 Separate Financial Statements IAS 27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements.The standard will be effective for the Company for the year ended May 31, 2014. IAS 28 Investments in Associates and Joint Ventures IAS 28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 – 13.The standard will be effective for the Company for the year ended May 31, 2014. IAS 1 Presentation of Financial Statements IAS 1 amendment requires components of other comprehensive income (OCI) to be separately presented between those that may be reclassified to income and those that will not.The amendments are effective for annual periods beginning on or after July 1, 2012.The standard will be effective for the Company for the year ended May 31, 2014. IAS 32 Financial Instruments: Presentation IAS 32 amendment provides clarification on the application of offsetting rules.The amendments are effective for annual periods beginning on or after July 1, 2012.The standard will be effective for the Company for the year ended May 31, 2015. IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine IFRIC 20 clarifies when production stripping should lead to the recognition of an asset and how that asset should be measured, both initially and in subsequent periods.The standard will be effective for the Company for the year ended May 31, 2014. 16 CORVUS GOLD INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian dollars) YEARS ENDED MAY 31, 2 3. RISK MANAGEMENT AND FINANCIAL INSTRUMENTS Fair Value Hierarchy Financial instruments recorded at fair value on the Consolidated Statements of Financial Position are classified using a fair value hierarchy that reflects the significance of the inputs used in making the measurements.The fair value hierarchy has the following levels: Level 1 – valuation based on quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 – valuation techniques based on inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly (i.e. as prices) or indirectly (i.e. derived from prices); and Level 3 – valuation techniques using inputs for the asset or liability that are not based on observable market data (unobservable inputs). The fair value hierarchy requires the use of observable market inputs whenever such inputs exist.A financial instrument is classified to the lowest level of the hierarchy for which a significant input has been considered in measuring fair value.The following table presents the financial instruments recorded at fair value in the Consolidated Statements of Financial Position, classified using the fair value hierarchy described above: May 31, 2013 Level 1 Level 2 Level 3 Cash and cash equivalents $ $
